DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16551942 filed on August 27th, 2019 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 08/27/2019 are acceptable for examination proceedings.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,894,437. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter.

The table below shows how the claims are anticipated:
Instant application 16/551,942:
U.S. Patent Number 10,894,437:
A method for making a flexible inkjet-printed article, the method comprising, in order: 
A') providing an ink receptive medium comprising a substrate and an aqueous- based ink-receptive layer disposed thereon, which aqueous-based ink-receptive layer has an outer surface, and comprises: (a) one or more water-soluble salts of a multivalent metal cation in an amount of at least 0.6 weight % and up to and including 49 weight %; (b) one or both of a polyvinyl alcohol and a polyvinyl amine, or a copolymer derived from a vinyl alcohol and a vinyl amine, in a total amount of at least 0.5 weight % and up to and including 30 weight %; optionally, (c) a crosslinking agent in an amount of at least 0.01 weight % and up to and including 5 weight %; and optionally, (d) silica particles in an amount of up to and including 30 weight all amounts being based on the total weight of the aqueous-based ink-receptive layer; and 
B) depositing directly on the outer surface of the aqueous-based ink-receptive layer, one 


b) one or more water-miscible humectants in a total amount of at least 1 weight % and up to and including 20 weight %, and consisting essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and only two hydroxy groups; and optionally, 
c) an acidic polymer that is an anionic polyurethane, an acidic acrylic polymer, an acidic styrene-acrylic polymer, or any combination of these materials, each acidic polymer having an acid number of at least 50 and up to and including 240, and each -3-acidic polymer being neutralized with sufficient base to render it dispersible or soluble in each aqueous pigment-based ink, 
C) drying the one or more aqueous pigment-based inks to remove substantially all water to form an inkjet-printed image; 

D) forming a functional layer comprising an adhesive composition on the inkjet- printed image; and 
E) adhering a flexible polymeric film or paper to the functional layer, to form the flexible inkjet printed article.


I. an ink receptive medium comprising a substrate and an aqueous- based ink-receptive layer disposed thereon, which aqueous-based ink-receptive 5layer has an outer surface, and comprises: (a) one or more water-soluble salts of a multivalent metal cation in an amount of at least 0.6 weight % and up to and including 49 weight %; (b) one or more of a polyvinyl alcohol and a polyvinyl amine, or a copolymer derived from a vinyl alcohol and a vinyl amine, in a total amount of at 10least 0.5 weight % and up to and including 30 weight %; optionally, (c) a crosslinking agent in an amount of at least 0.01 weight % and up to and including 5 weight %; and optionally, (d) silica particles in an amount of up to and including 30 weight %, 15all amounts being based on the total weight of the aqueous-based ink-receptive layer; 
II. an inkjet-printed image disposed on the outer surface of the ink- receptive layer, 
b) one or more water-miscible humectants that are present in an amount of at least 1 weight % and up to and including 20 weight %, and  25consisting essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and only two hydroxy groups, and optionally,
 c) an acidic polymer that is an anionic polyurethane, an acidic acrylic polymer, an acidic styrene-acrylic polymer, or any combination of these 30materials, each acidic polymer having an acid number of at least 50 and up to and including 240, and each acidic polymer being neutralized with sufficient base to render it dispersible or soluble in each aqueous pigment-based ink, 98wherein the weight % amounts of water and of the b) one or more water-miscible humectants are 


III. a functional layer comprising an adhesive composition disposed on 5the inkjet-printed image; and 
IV. a flexible polymeric film or paper adhered to the functional layer.

2. The flexible inkjet-printed article of claim 1, wherein the adhesive composition comprises a water-based polyurethane resin.
3. The method of claim 1, wherein the adhesive composition comprises a solvent-based polyurethane resin.
3. The flexible inkjet-printed article of claim 1, wherein the adhesive composition comprises a solventless polyurethane resin.
4. The method of claim 1, wherein the adhesive composition comprises a solventless polyurethane resin.
4. The flexible inkjet-printed article of claim 1, wherein the 15adhesive composition comprises a solvent-based polyurethane resin.
5. The method of claim 1, wherein the adhesive composition is provided on the flexible polymeric film or paper.
5. The flexible inkjet-printed article of claim 1, wherein the adhesive composition is provided on the flexible polymeric film or paper.
6. The method of claim 1, wherein the flexible polymeric film is a water-impermeable film composed of a polyester, polyimide, 


7. The flexible inkjet-printed article of claim 1, wherein the flexible polymeric film or paper is adhered to the functional layer with a lamination bond strength greater than 1.0 N/cm.
9. The method of claim 1, wherein the flexible polymeric film is an opaque, transparent, or metallized flexible polymeric film.
8. The flexible inkjet-printed article of claim 1, wherein the 30flexible polymeric film is an opaque, transparent, or metallized flexible polymeric film.
10. The method of claim 1, wherein the b) one or more water- miscible humectants consist essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and up to and including 2.7:1.0.
9. The flexible inkjet-printed article of claim 1, wherein the b) one or more water-miscible humectants consist essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and up to and including 2.7:1.0.
11. The method of claim 1, wherein the b) one or more water- miscible humectants consists essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3- 


11. The flexible inkjet-printed article of claim 1, wherein 50% of the volume of each of the a) one or more pigment colorants in each aqueous 15pigment-based ink is provided by pigment colorant particles having a diameter of less than 100 nm, and 95% of the volume of each of the a) one or more pigment colorants is provided by pigment colorant particles having a diameter of less than 150 nm, the particle size diameters being measured using a dynamic light scattering particle sizing instrument.
13. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous cyan pigment-based ink that comprises one or more anionically-stabilized cyan pigment colorants, and the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2- butanediol, 1,3-butanediol, 2,3-




14. The flexible inkjet-printed article of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous yellow pigment-based ink that comprises one or more anionically-stabilized yellow 15pigment colorants, and the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3-pentanediol, 2-(2-hydroxyethoxy)ethanol, 2-[2-(2-hydroxyethoxy)ethoxy]ethanol, or a combination of two or more of these compounds, in a total amount of at least 4 20weight % and up to and including 8 weight %, based on the total weight of the aqueous yellow pigment-based ink.
16. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous black pigment-based ink that comprises one or more anionically-stabilized yellow pigment 


16. The flexible inkjet-printed article of claim 1, wherein the (a) one or more water-soluble salts of a multivalent metal cation comprises a cation that is magnesium (+2), calcium (+2), barium (+2), zinc (+2), or aluminum (+3).
18. The method of claim 1, wherein the weight ratio of the (a) one or more water-soluble salts of a multivalent metal cation to the (b) one or more of a polyvinyl alcohol and a polyvinyl amine, or to the copolymer 


18. The flexible inkjet-printed article of claim 1, wherein both a polyvinyl alcohol and a polyvinyl amine are present in the aqueous-based ink- receptive layer, in a weight ratio of polyvinyl alcohol to the polyvinyl amine is 15from 0.1:1 to and including 20:1, or the copolymer derived from a vinyl alcohol and a vinyl amine is present.
20. The flexible inkjet-printed article of claim 1, wherein the dry coverage of the aqueous-based ink-receptive layer on the substrate is at least 0.3 g/m2 and up to and including 3 g/m2.
19. The flexible inkjet-printed article of claim 1, wherein the dry coverage of the aqueous-based ink-receptive layer on the substrate is at least 200.3 g/m2 and up to and including 3 g/m2.


Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853